DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1, 4-10, and 13-17 are pending and 2-3 and 11-12 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the limitation "a plurality of openings, and the openings of the tube opening portion" is unclear. Where are the plurality of openings? Are these openings on the fixed tube or the tube body? Please clarify which openings are on the tube body and which are on the fixed body or if these are the same since the claim states “the fixed tube comprises” which would indicate that any of the openings mentioned after that would be a part of the fixed tube. Perhaps applicants should 

Regarding Claim 7, it is unclear what further opening is being described by “an opening”. Specifically, is this different than the plurality of previously described openings? Further, where is the opening located? The fixed tube includes the tube openings portion and a separate bottom portion with a stepwise portion, which are distinct structures. Yet, claim 7 described an opening extending from the different structures of the tube opening portion to the stepwise structure of the bottom portion. It is unclear how the opening of claim 7 spans between two different structural elements without further clarification. 

Regarding Claim 16, it is unclear what further opening is being described by “an opening”. Specifically, is this different than the plurality of previously described openings? Further, where is the opening located? The fixed tube includes the tube openings portion and a separate bottom portion with a stepwise portion, which are distinct structures. Yet, claim 7 described an opening extending from the different structures of the tube opening portion to the stepwise structure of the bottom portion. It is unclear how the opening of claim 7 spans between two different structural elements without further clarification. 

Claims 4, 5, 8-10, 13, 14, and 17 are rejected by virtue of being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1, 4-10, and 13-17 would be allowable if claim 1 currently rejected under 112b is rewritten to overcome the 112 rejection.  

			Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a tube body extending along a first direction; a tube opening portion, wherein one end of the tube opening portion distal from the tube body is provided with a protrusion, which protrudes along a second direction, and the first direction is perpendicular to the second direction; and a bottom portion, wherein the bottom portion and the tube opening portion are respectively connected to two opposite sides of the tube body, the bottom portion is provided with a shoulder, and the shoulder of the bottom portion is connected to the membrane column, wherein each of two opposite sides of the tube opening portion is configured with a plurality of openings, and the openings of the tube opening portion divide the protrusion into two sections, wherein the bottom portion further comprises a stepwise structure and an opening, the stepwise structure extends from the opening of the bottom portion along the first direction, the stepwise structure is connected with the membrane column, and the membrane column protrudes beyond the fixed tube through the stepwise structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798